 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee eee xX
JENNIFER RONDINELLI REILLY,

Plaintiff,

ORDER
- against -
19 Civ. 6988 (NRB)

FOURSQUARE LABS, INC.,

Defendant.
mee es Fw Fr Fem mS LE a Se ein a fa fs Es ne ee es 4

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

WHEREAS the complaint in this action was filed on July

25, 2019; and

WHEREAS by letter, dated January 6, 2020 (ECF No. 11),
plaintiff reported that the parties had reached a settlement

in principle, it is hereby

ORDERED that the above-captioned action be, and hereby
is, dismissed without costs and without prejudice to
restoring the action to the Court’s active calendar if an

application to restore the action is made within 30 days.

Dated: New York, New York
February //, 2020

 

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

 
